Citation Nr: 1218187	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  04-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD) of the right lower extremity.

2.  Entitlement to service connection for peripheral vascular disease (PVD) of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran failed to appear for his requested videoconference hearing before a Veterans Law Judge.  As such, the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704(d) (2011).

This case has been before the Board previously, when it was remanded to the agency of original jurisdiction for further development.  As the Board finds that the current evidence of record is sufficient to grant the full benefits sought on appeal, no further remand or development is necessary.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and all pertinent documents are also associated with the paper claims file.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the medical evidence of record demonstrates that his PVD of the bilateral lower extremities was caused by his service-connected diabetes and hypertension.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PVD of the right lower extremity, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for service connection for PVD of the left lower extremity, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for PVD of the bilateral lower extremities, to include as secondary to his service-connected disabilities.  The Board's decision constitutes a full grant of these benefits.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran is currently service-connected for type II diabetes mellitus; coronary artery disease status post myocardial infarction, coronary artery bypass grafting, and aortic valve replacement, along with the associated surgical scar; peripheral neuropathy of the bilateral lower extremities; diabetic retinopathy; hypertension; residuals of cerebrovascular accident; and depressive reaction. 

Over the years, the Veteran has been afforded several VA examinations concerning his various service-connected disabilities, as well as specifically for PVD.  A December 2002 VA examiner found no evidence of PVD in the lower extremities.

A June 2007 VA examiner stated that the Veteran had mild to moderate PVD, as well as type II diabetes since 1985, hypertension since 2002, continued gaining of weight, history of heavy smoking until 1998 after having a heart attack, and elevated cholesterol.  The examiner opined that the Veteran's several health risk factors and comorbid health problems could lead to or aggravate his PVD.  The examiner further opined that there was no firm medical evidence of the Veteran's diabetic condition being at least as likely as not the cause of his PVD.  He also could not find anything during military service to contribute to PVD, other than the Veteran's history of being a chronic smoker until having a heart attack.  The examiner suggested  that the Veteran be seen by a cardiology or internal medicine specialist for any further opinion on this question.

A June 2011 VA examiner opined that it is less likely as not that the Veteran's PVD was caused by or secondary to his diabetes, hypertension, and heart disease, and that such condition was more likely related to his extensive smoking history.  

None of the VA examiners answered the question of whether the Veteran's PVD was aggravated by any of his service-connected disabilities.  Further, additional treatment records were obtained after the most recent VA opinion.  Therefore, the Board forwarded the Veteran's claims file to a specialist in vascular disease with the Veterans' Health Administration (VHA) for an opinion as to the etiology of the Veteran's current PVD, with consideration of such evidence.  

Upon review of the entire claims file, the VHA specialist stated that the Veteran's major risk factors for the development of PVD include history of cigarette use (quit in 1997), insulin dependent diabetes mellitus (type II) diagnosed in 1985, dyslipidemia, and hypertension.  The specialist further stated that the Veteran has multiple, modifiable risk factors for the development of PVD, including advanced coronary artery disease.  This summary of the Veteran's other conditions is consistent with the VA and private treatment records and prior VA examinations.

The VHA specialist acknowledged that smoking is a strong risk factor for both coronary artery disease and PVD, and that the Veteran's past tobacco use and dyslipidemia (both of which are nonservice-connected) were major contributory factors to his development of PVD.  However, the specialist opined that the Veteran's service-connected diabetes and hypertension alone are at least as likely as not to have caused his PVD, and that PVD could have developed in the absence of tobacco use or dyslipidemia.  The specialist also noted that PVD patients with diabetes fare much worse than those without diabetes.  

The Board finds that the VHA specialist's opinion outweighs the other medical evidence of record, to include the prior VA examiners' opinions as to the relation between the Veteran's PVD and his service-connected conditions.  The specialist's opinion is more persuasive because it is based on a review of the entire claims file, the specialist's medical expertise in vascular disease, and relevant medical literature (which was attached to the specialist's report).









	(CONTINUED ON NEXT PAGE)


Accordingly, when resolving all reasonable doubt in the Veteran's favor, the medical evidence of record establishes that his current PVD of the bilateral lower extremities was caused by his service-connected diabetes and hypertension.  Therefore, service connection is warranted for such disability on a secondary basis.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for peripheral vascular disease of the right lower extremity, as secondary to service-connected disabilities, is granted.

Service connection for peripheral vascular disease of the left lower extremity, as secondary to service-connected disabilities, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


